ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Responsive to Applicants’ amendment with regard to claims 1-2, 4-6 and 8-9, the objection noted in the last Office action has been vacated.  

Claim Rejections - 35 USC § 112 Second Paragraph
3.	Applicant’s amendments with respect to claim 1 and cancellation of claim 10  are  sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
In Claim 9, line 5, “user” has been changed to –user.--
 
Allowable Subject Matter
5.	  Remaining Claims 1-9 are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination,  a program stored in a mobile terminal including a   processor, a camera, a display, and a communication device, the program being configured to operate an operation target vehicle from outside with use of the mobile terminal, the operation target vehicle being registered in advance, the program causing the processor to execute: a step of estimating a distance from the mobile terminal to the operation target vehicle based on a size of an image of the operation target vehicle included in a photographed image of the camera; a step of determining whether or not the estimated distance is less than a prescribed threshold; a step of receiving an operation instruction from the communication device with respect to the operation target vehicle when the estimated distance is less than the threshold, the operation instruction being a moving instruction; a step of causing the communication device to output a signal instructing an operation in response to the  operation instruction received from the communication device; and a step of making a notification that the mobile terminal is out of an operable range of operating the operation target vehicle when the estimated distance is equal to or more than the threshold.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663